Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Summary
This is the Non-Final Office Action based on application 16/438212 RCE filed 08/05/2022.     
Claims 1-8 & 14 have been examined and fully considered.
Claims 9-13 are withdrawn.
Claim 14 has been newly added.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and claims dependent therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to Claim 1, an amended part of the claim reads, “a liquid transfer system, comprising at least two pumps, whereby the mobile phase gradient provided by a first pump that transfers first mobile phase and a second pump that transfers a second mobile phase, said second mobile phase has a composition that is different
from the first mobile phase, and said liquid transfer system transfers a liquid containing the first mobile phase and the second mobile phase while changing the proportion of the  first mobile phase to the second mobile phase to give the mobile phase gradient;”
this confusing/unclear.
	The instant claim requires that “said liquid transfer system transfers liquid containing the first mobile phase and the second mobile phase while changing the proportion of the first mobile phase to the second mobile phase to give the mobile phase gradient”. This is confusing as to what applicant means—and particular it is still confusing what applicant means by having a mobile phase at “mobile phase gradient.” Is this a continuous thing applicant does in attempt to try to combine the two different mobile phases at many different ratios to eachother? As instantly claimed, all that is required is really two different mobile phases being combined together—which can read on “changing the proportion of the first mobile phase to the second mobile phase.” Clarification in the claim language is needed.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



1. Claims 1-8 & 14 are rejected under 35 U.S.C. 103(a) as being obvious over IMAI in US 20080280316 in view of MEIER in Online Parallel Accumulation-Serial
Fragmentation (PASEF) with a Novel Trapped
lon Mobility Mass Spectrometers (as cited on IDS dated 09/04/2016) in further view of JARRELL in US 20130134079 and further in view of CHOIKHET in US 20150122655.

	With respect to Claims 1 & 8, IMAI et al. teach of method of detection separation and identification for expressed trace protein/peptide; and a system therefor. There is provided a method of detecting, separating and identifying a minute amount of expressed protein and/or peptide, characterized in that a fluorescent derivative of protein and/or peptide contained in a test subject sample having been labeled with a fluorescence reagent is applied to HPLC; a fluorescent fraction is collected and subjected to enzymatic hydrolysis; mass-spectrometry of the resultant fluorescence-labeled fragments and non-fluorescence-labeled fragments is carried out; and the thus obtained ion molecular weight information on each of the fragments is collated with an available protein and/or peptide fragment database to thereby accomplish a structural analysis. Further, there is provided an identification system therefor(abstract). IMAI et al. further teach of using two protein samples, for example, of the same source but different histories, can be compared easily and simultaneously by using at least two fluorescent derivatization reagents having different fluorescence wavelengths. For example if one protein is from a sample of an ill patient while the other protein is from a healthy person, or in specimens of a single cell or tissue, if one protein is from a sample treated with a reagent while the other protein is from an untreated sample, and the proteins are simultaneously compared based on the same chromatogram, each derivative of the protein and/or peptide derivatized with each fluorescent derivatization reagent can be easily and accurately quantified, thereby realizing simultaneous measurement and comparison of the profiles of proteins and/or peptides in two samples(paragraph 0036). IMAI et al. further teach of using a fluorescence detector (paragraph 0011), of using HPLC and peak detection (paragraph 0013, 0019-0020), of using a pump and gradient elution (paragraph 0136, 0139) and of eluting protein profiles/mixtures(paragraph 0080). IMAI et al. do not teach of a column with the claimed size dimensions or the claimed gradient elution system (two pumps/two mobile phases).
	MEIER et al. however is used to remedy this. MEIER et al. further teach of parallel serial fragmentation (abstract and title). MEIER et al. further teach of for peptide fractionation using a 30 cm X 250 um reversed-phase column (PreOmics) at a flow rate of 2 ul/min at pH 10. The binary gradient started from 3% buffer B (PreOmics), followed by linear increases to first 30% B within 45 min, to 60% B within 17 min, and finally to 95% B within 5 min. Each sample was automatically concatenated into 48 fractions in 90 s time intervals (Page 2535, column 2, two paragraphs from bottom, Figure 1). It would have been obvious to one of ordinary skill in the art to use the device sequencing set up of MEIER with the device of IMAI due to the need in the art for increasing the speed of sequencing as the advantages the MEIER system offers to this affect (MEIER, page 2535, column 1, last paragraph). IMAI and MEIER do not teach of the claimed solvent delivery module (newly claimed 08/05/2022 comprising two pumps that together can adjust concentrations of two mobile phases).
	JARRELL et al. however is used to remedy this and teach of a mobile phase delivery module(abstract). JARRELL et al. further teach of the module including a first pump to provide a first mobile phase, a second pump to provide a second mobile phase, and a mixer that then works to combine the first and second mobile phase at varying gradients(paragraph 0007, 0006, Claim 10, See Figures 4-6, paragraph 0033). It would have been obvious to one of ordinary skill in the art to use the mobile phase delivery module of JARRELL with the methods of IMAI and MEIER due to the advantage it adds with respect to removing impurities from the mobile phases(JARRELL paragraphs 0006, 0007).  IMAI, MEIER, and JARRELL et al. do not specifically call out that the packing is of the claimed size.
	CHOIKHET et al. however teach of a similar mobile phase delivery system to JARRELL based on changing gradient elution (abstract, paragraph 0003) using two pumps and mobile phases (paragraph 0017, 0027, 0037, 0040 0054), and also packing the columns with particles the size   of .1mum to 50mum, the lower part of that falling into the claimed range for thickness of the capillary column (paragraph 0064, paragraph 0062, Claim 39). It would have been obvious to one of ordinary skill in the art due to the success particle so this size have shown for separation of proteins in CHOIKHET (paragraph 0066).
	With respect to Claim 2, IMAI et al. teach of the flow rate being .2ml/min & .5ml/min (paragraph 0060, 0070, 0113, 0136, & 0136-1037, & 0139 & 0142).
	With respect to Claim 3-4, IMAI et al. teach of using silica gel in the columns (paragraph 0083, 0115, 0130-0131, 0133-0134), and teach of the silica being porous (paragraph 0126, 0137, 0139, 0142).
	With respect to Claims 5-6, IMAI et al. teach of the sample being a biological sample (paragraph 0011, Claim 9), and a human sample (paragraph 0038, 0078), and of measuring/detecting the weights of proteins (paragraph 0011, table 1).
	With respect to Claim 7, IMAI et al. teach of using fluorescent thiol markers (paragraph 0015, 0018, example 16 & example 17).
	With respect to Claim 14, IMAI et al. teach of the sample being tissue of body fluid (paragraph 0011, Claim 20).
Response to Arguments
Applicant's arguments filed 08/05/2022 have been fully considered but they are not persuasive. 
With respect to the 112 rejections, they are maintained for the amended claims and further explained as shown above. Particularly, the part of the claim about, “Any gradient,” is still unclear.
The examiner understands what gradients are and how they are used for elution (by altering the composition or concentration of the mobile phase during the run through a column), however what is still not clear is how or what the claimed “mobile phase gradient,” is. Is this intended to mean that all possible concentrations/proportions of the two mobile phases are used with respect to one another? Further- if this is the case, is there a programmed controller using this, or are the two pumps controlled by human hand? None of this is understood from the instant claim language.
Further, applicant shows a chart on page 6 of their arguments dated 08/05/2022 and in their associated comments on Page 7 they that the chart, “exemplifies the composition of the gradient mobile phase: i.e., amount of a first mobile phase A to the amount of a second mobile phase B increases. With respect to this—the examiner would like to point out that there is nothing instantly claimed about and “increase,” and therefore, this chart is not commensurate in scope with the claims.
With respect to the prior art, applicant argues that the prior art of IMAI in view of MEIER do not teach of method where proteins, not peptide are eluted. The examiner disagrees as IMAI et al. do in fact teach of eluting proteins (paragraph 0017, 0139).
The change in the instantly claimed method from eluting proteins/peptides to only protein was made in the instant response/amendments dated 08/05/2022. Also- it is noted that applicant focuses their arguments on MEIER the secondary reference, and really only argues IMAI to say that IMAI doesn’t teach of a column with the claimed sized dimensions which in fact was the whole reason the examiner used the MEIER reference in addition to IMAI—since it teaches of a column with the claimed size dimensions.
With respect to these arguments, the examiner reminds applicant that a 103 rejection was made, and that in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant also argues that the prior art IMAI does not teach of the column have an absorbent layer thickness of 1um or less. With respect to this, the examiner would like to point out that two new pieces of prior art were used in the instant invention to teach of the bead/layer thickness claimed and also of the newly claimed system of two mobile phases/two pumps.
If applicant can clear up the part in the claims about the instant gradient, discussed in the 112 rejection above, and if applicant disagrees that the references are combinable, and they can present good arguments to this extent, they might have an easier time overcoming the prior art of record.
	All claims remain rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M FRITCHMAN whose telephone number is303-297-4344.  The examiner can normally be reached on 9:30-4:30 MT Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander, Lyle can be reached on 5712701254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA M FRITCHMAN/
Primary Examiner, Art Unit 1797